Exhibit 10.1

 

RETIREMENT AGREEMENT

 

This is an agreement between you, David D. Hillard, and us, Fisher
Communications, Inc. (“the Company”). This Agreement is dated for reference
purposes April 16, 2004, which is the date we delivered it to you for your
consideration.

 

1) Retirement Agreement. Your retirement from the Company is effective July 9,
2004 (the “Retirement Date”). Prior to the Retirement Date, you will perform
such duties as reasonably requested by the Company. After the Retirement Date,
you will have no ongoing duties or responsibilities for the Company, but you
agree, if requested, to provide limited consultation from time to time during
the 2004 calendar year and the first quarter of 2005 as reasonably requested to
assure a smooth transition of your responsibilities, including the closing of
the Company’s financial statements for the 2004 fiscal year and preparation for
the annual audit of the Company’s financial statements. Such consultation shall
be provided at no expense to the Company, with the exception of reasonable
out-of-pocket expenses, approved by the Company in advance, incurred by you in
the performance of those duties.

 

2) Compensation. You will be paid your regular salary, less authorized
deductions and withholdings, through the Retirement Date, and you will be paid
for any accrued, unused vacation in your final paycheck.

 

3)

Employee Benefit Plans. You, your spouse and your dependents will be eligible to
continue participation in our group medical, dental and vision plans pursuant to
COBRA for up to

 

1



--------------------------------------------------------------------------------

 

eighteen (18) months (or longer if applicable under the COBRA regulations)
following your retirement. You will be required to make timely payment of
premiums for which you are responsible. Failure to submit timely payment of
premiums will result in cancellation of COBRA coverage.

 

Your rights under other employee benefit plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

 

4) Supplemental Pension Plan Benefits. Subject to the conditions of the
Supplemental Pension Plan, you will be entitled to receive the following
benefits:

 

  4.1 Benefits Under the Plan. You shall receive such benefits as are provided
under the Supplemental Pension Plan as amended and restated effective as of
February 12, 2003 (the Plan”), and as of the Retirement Date, will be deemed to
have satisfied all of the conditions necessary to receive a Termination Benefit
pursuant to paragraph (2) of the Plan.

 

  4.2

Termination Benefit. For the purpose of determining the Termination Benefit due
to you under the Plan, the Company agrees to credit you with such full and
partial additional years of service so that as of the Retirement Date you will
be deemed to have an accrued benefit under the Plan equal to ninety-five percent
(95%) of the projected Retirement Benefit to which you would be entitled under
paragraph (1) of the Plan upon retirement after attaining age 65. Payment of the
monthly Termination Benefit under the Plan will commence August 1, 2004. The
Company will provide you

 

2



--------------------------------------------------------------------------------

 

with the detailed calculation of your Termination Benefit on or before May 31,
2004 for your review and confirmation.

 

  4.3 Death Benefit. In the event that you die prior to your Retirement Date,
your beneficiary shall receive a death benefit under paragraph (3) of the Plan
consistent with the Termination Benefit set forth in subsection 5.2 of this
Agreement.

 

  4.4 No Affect. This Agreement will not affect your vested rights, if any,
under the Company’s 401(k) Retirement Plan.

 

  4.5 Withholding. FICA taxes will be due and payable on the present value of
your Termination Benefit as of the Retirement Date. The Company will withhold
the employee portion of such FICA taxes first from your accrued vacation pay
that will be included in your final paycheck and then, if necessary, from your
final paycheck or as otherwise agreed by you and the Company.

 

5)

Stock Options. The Company has previously granted to you options to purchase an
aggregate of forty thousand three hundred sixty (40,360) shares of the Company’s
common stock (the “Stock Options”), as set forth on the schedule attached to
this Agreement as Exhibit A. As of the Retirement Date, Stock Options to acquire
nineteen thousand nine hundred fifteen (19,915) shares will be vested and fully
exercisable. On the Retirement Date, all Stock Options that have not previously
vested will be deemed vested upon the Retirement Date. You will have three (3)
months following the Retirement Date to exercise your vested Stock Options,
unless they expire earlier in accordance with their terms; provided, the Company
agrees to request that the Compensation Committee of the Board of Directors

 

3



--------------------------------------------------------------------------------

 

consider whether to waive such three (3) month exercise period under the
authority set forth in paragraph 3(c) of the Fisher Communications Incentive
Plans of 1995 and 2001.

 

6) Release. In consideration of the promises contained in this Agreement, and
except as specifically provided in subsection 7.1, the parties agree:

 

  6.1

On behalf of yourself and anyone claiming through you, you irrevocably and
unconditionally release, acquit and forever discharge the Company and/or its
parent corporation, subsidiaries, affiliates, divisions, predecessors,
successors and assigns, as well as each’s past and present officers, directors,
employees, shareholders, trustees, joint venturers, partners, agents, and anyone
claiming through them (hereinafter “Releasees” collectively), in each’s
individual and/or corporate capacities, from any and all claims, liabilities,
promises, actions, damages and the like, known or unknown, which you ever had
against any of the Releasees arising out of or relating to your employment with
the Company and/or the separation of your employment with the Company, provided
that such release shall not preclude you from any indemnification to the extent
provided in Article IX of the Company’s Bylaws applicable to you as an officer
of the Company or from any coverage for your acts and omissions as an officer of
the Company under any applicable directors and officers liability insurance
maintained by the Company. Said claims include, but are not limited to: (1)
employment discrimination (including claims of sex discrimination and/or sexual
harassment) and retaliation under Title VII (42 U.S.C.A. 2000e, etc.) and under
42 U.S.C.A. section 1981 and section 1983, age discrimination under the Age
Discrimination in Employment Act (29 U.S.C.A. sections 62 1-634) as amended,
under

 

4



--------------------------------------------------------------------------------

 

the Washington Constitution, and/or any other relevant state statutes or
municipal ordinances (except you do not waive rights or claims under the federal
Age Discrimination in Employment Act that may arise after the date this waiver
is executed); (2) disputed wages; (3) wrongful discharge and/or breach of any
alleged employment contract; and (4) claims based on any tort, such as invasion
of privacy, defamation, fraud and infliction of emotional distress.

 

  6.2 That you shall not bring any legal action against the Releasees for any
claim waived and released under this Agreement and that you represent and
warrant that no such claims have been filed to date. You further agree that
should you bring any type of administrative or legal action arising out of
claims waived under this Agreement, you will bear all legal fees and costs,
including those of the other Releasees.

 

  6.3

Without limiting the release set forth in subparagraphs 7.1 and 7.2 above, the
matters expressly waived and released herein are not limited to matters which
are known or disclosed, and you hereby waive any and all rights and benefits
which you now have, or in the future may have, conferred upon you, by virtue of
the provisions of any Washington statute, the effect of which would be to
prevent a general release, such as contemplated by this Agreement, from
extending to claims which you do not know or suspect to exist in your favor at
the time of executing this Agreement, which if known by you must have materially
affected your willingness to conclude this Agreement. You realize and
acknowledge that the factual matters now unknown to you may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown,

 

5



--------------------------------------------------------------------------------

 

unanticipated and unsuspected, and you further agree that this Agreement has
been negotiated and agreed upon in light of that realization and that you
nevertheless hereby intend to release, discharge and acquit the Releasees from
any such unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which in any way arise by virtue of the
prior acts or omissions of such parties.

 

7) Return of Property. You represent and warrant that you will return all keys,
credit cards, documents, equipment and other material that belongs to the
Company on or before your Retirement Date.

 

8)

Confidentiality. You understand and acknowledge that, in order to properly
perform your duties the Company has entrusted you with certain Proprietary
Information that is the result of great effort and expense on the part of the
Company, that this Propriety Information is critical to the success of the
Company and that the disclosure or use of this Proprietary Information would
cause the Company irreparable harm, and that you, in entering into this
Agreement, are fully aware of the Company’s need to protect this Proprietary
Information. You therefore agree not to reveal Proprietary Information or trade
secrets to any person, firm, corporation, or entity unless required to do so by
a valid subpoena or unless being required to maintain such confidentiality would
be in violation of the law. For the purposes of this Agreement, “Proprietary
Information” shall be defined as information, whether disclosed orally or in
writing, of any nature in any form, including without limitation all writings,
memoranda, copies, reports, papers, surveys, analyses, drawings, letters,
computer printouts, computer programs, computer applications, specifications,
customer data, trade secrets, business methods, business processes, business
techniques, business plans, data, graphs,

 

6



--------------------------------------------------------------------------------

 

charts, sound recordings and/or pictorial reproductions and other information
that is not generally and publicly known, whether in oral, audio, visual,
written or other form. Should you reveal or threaten to reveal this information,
the Company shall be entitled to an injunction restraining you from disclosing
same, or from rendering any services to any entity to whom said information has
been, or is threatened to be, disclosed. The right to secure an injunction is
not exclusive, and the Company may pursue any other remedies it has against you
for a breach or threatened breach of this condition, including the recovery of
damages from you. This promise is intended to and will apply in the broadest
sense possible to information regarding Company’s business activities, plans,
audience and clients and is not intended to be limited solely to matters which
might meet the legal definition of “trade secrets” under Washington law. You
further agree to keep the terms of this Agreement confidential. You agree that
except as otherwise required by law, you may not disclose to any third party any
of the terms of this Agreement, except your spouse, legal counsel, accountants
and tax advisors, all of whom shall be bound by this confidentiality provision.
You represent and warrant that you have not already acted inconsistently with
the terms of this section.

 

9) Mutual Nondisparagement. You agree that you will not disparage, criticize or
otherwise malign the reputation of the Company, its parents or affiliates or any
of their officers, directors or employees. The Company, including its officers
and directors, agrees that it will not disparage, criticize or otherwise
prejudice your reputation.

 

10)

Consideration and Revocation Periods. You agree that you have been advised to
consult legal counsel and that you have up to twenty-one (21) calendar days to
consider this

 

7



--------------------------------------------------------------------------------

 

Agreement and you may use as much or as little of that time as you wish. You
also have seven (7) calendar days following your execution of this Agreement to
revoke it. You must make any such revocation in writing to the Vice President
Human Resources. This Agreement shall not become effective or enforceable until
the revocation period has expired.

 

11) Arbitration of Claims. Any claim related to your employment by or separation
from the Company, or for breach or for enforcement of any provision of this
Agreement shall be subject to binding arbitration through and according to the
applicable rules of the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”), or such
other mutually agreeable arbitrator as the parties may select. The arbitrator
shall be bound by and shall follow Washington law and evidentiary rules. The
decision of the arbitrator shall be final and conclusive, and the parties waive
the right to a new trial or appeal, excepting only for the purpose of enforcing
the arbitrator’s decision. The substantially prevailing party will be entitled
to recover reasonable attorneys’ fees and costs of bringing or defending the
arbitration and any action for enforcement, the amount of the awards to be
determined by the arbitrator and the court.

 

12) Disputes. The laws of the State of Washington will govern the validity and
execution of this Agreement and the disposition of any claims related to this
Agreement. Jurisdiction and venue shall be exclusively in state and federal
courts in King County, Washington.

 

13)

Assignments. Your rights hereunder shall not be assigned or transferred without
the Company’s prior written consent. Any assignment without the Company’s prior
written consent shall be null and void. The Company’s rights and obligations
under this

 

8



--------------------------------------------------------------------------------

 

Agreement will inure to the benefit and be binding upon the Company’s successors
and assignees.

 

14) Complete Agreement. This Agreement is the final and complete expression of
all agreements between us on all subjects, and supersedes any and all prior oral
or written agreements or understandings between you and the Company concerning
the subject matter of this Agreement. You acknowledge that you have had adequate
time to review and consider this Agreement and consult with counsel. You
acknowledge you are not signing this Agreement relying on anything not set out
here.

 

AGREED BY Fisher Communications, Inc.:

     

AGREED BY EMPLOYEE:

/s/    WILLIAM W. KRIPPAEHNE JR.               /s/    DAVID D. HILLARD        

William W. Krippaehne Jr.

President & CEO

      David D. Hillard

Date: 4.16.04

     

Date: 4/16/04

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

Dave Hillard Stock Options

 

Date Granted

--------------------------------------------------------------------------------

   Shares
Exercisable


--------------------------------------------------------------------------------

   Shares Not
Exercisable


--------------------------------------------------------------------------------

   Shares Total


--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

3/5/1997

   2,860    —      2,860    57.50

3/4/1998

   2,400    —      2,400    65.50

3/3/1999

   2,700    —      2,700    63.00

3/8/2000

   4,360    1,090    5,450    59.88

2/14/2001

   3,570    2,380    5,950    60.00

2/13/2002

   2,400    3,600    6,000    36.86

4/24/2003

   1,625    4,875    6,500    46.88

2/11/2004

        8,500    8,500    51.50

Total

   19,915         40,360     

 